     Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 1 of 10 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KIMBERLY BEDZYK                                   :      Case No. 2:19-cv-2436
5100 Harlem Road
Galena, OH 43021,                                 :

                      Plaintiff,                  :      Judge _________________

v.                                                :

NATIONWIDE MUTUAL INSURANCE                       :      Magistrate Judge_________
  COMPANY
One Nationwide Plaza                              :
Columbus, OH 43215-2220,
                                                  :      COMPLAINT
         and
                                   :
BENEFITS ADMINISTRATIVE COMMITTEE
 OF THE NATIONWIDE RETIREMENT PLAN :
One Nationwide Plaza
Columbus, OH 43215-2220,           :

         and                                      :

NATIONWIDE RETIREMENT PLAN                        :
One Nationwide Plaza
Columbus, OH 43215-2220,                          :

         and                                      :

FIDELITY INVESTMENTS INSTITUTIONAL                :
 OPERATIONS COMPANY, INC.
245 Summer Street                                 :
Boston, MA 02210,
                                                  :
                      Defendants.
                                                  :


         For her Complaint against the Defendants, Nationwide Mutual Insurance Company

(“Nationwide”), the Benefits Administrative Committee of the Nationwide Retirement Plan (the



                                              1
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 2 of 10 PAGEID #: 2



“Committee”), the Nationwide Retirement Plan (“NRP”), and Fidelity Investments Institutional

Operations Company, Inc. (“Fidelity”), the Plaintiff, Kimberly Bedzyk, states as follows:


                                             Parties

       1.       The Plaintiff, Kimberly Bedzyk, is a former employee of Nationwide and is a

participant in the NRP.

       2.       Nationwide is the sponsor of the NRP and is a fiduciary of the NRP as those terms

are defined at 29 U.S.C. §§1002 (16)(B) and (21).

       3.       The Committee is the duly designated administrator of the NRP and is a fiduciary

of the NRP as those terms are defined at 29 U.S.C. §§1002 (16)(A) and (21).

       4.       The NRP is an employee pension benefit plan established and maintained in

accordance with the provisions of ERISA.

       5.       Fidelity provides investment and administrative services to the NRP and is a

fiduciary of the NRP as that term is defined at 29 U.S.C. §1002 (21).


                                     Jurisdiction and Venue

       6.       The Plaintiff’s claims arise under ERISA. Jurisdiction is predicated upon 29

U.S.C. §1132.

       7.       The NRP is administered in Columbus, Ohio. Venue is proper in the Eastern

Division of the Southern District of Ohio.


                                  Facts Common to All Claims

       8.       Kimberly Bedzyk first began working for Nationwide in 1992.

       9.       As a benefit of her employment with Nationwide, Bedzyk was a participant in the

NRP.

                                                2
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 3 of 10 PAGEID #: 3



       10.      The NRP is a defined benefit plan. Unlike a defined contribution pension plan,

where a participant’s retirement benefit largely depends upon the amount of money contributed

to the plan, and in which an individual account balance is maintained for every participant, a

participant’s monthly retirement benefit under the terms of a defined benefit plan like the NRP is

determined by a formula which, in part, depends on certain actuarial assumptions that vary from

time to time.

       11.      The NRP provides that the normal form of benefit available to participants is in

the form of a monthly annuity, payable at age 65. Alternatively, the NRP also permits a

participant to obtain an actuarially-reduced early retirement benefit.

       12.      The amount of the monthly benefit, whether payable at normal retirement age or

earlier, depends on a number of factors, including the participant’s length of service, the

participant’s compensation, one or more of the benefit formulas set out within the text of the

NRP, and the aforementioned actuarial assumptions.

       13.      The calculation of any individual participant’s benefit is so complex that

Nationwide typically does not make available to individual participants a complete text of the

NRP. Nationwide, through the NRP’s summary plan description and through the information

that Nationwide makes available to participants online, instead invites participants to call the

Nationwide Retirement Center and provides a toll-free number for participants to do so.

       14.      In or about 2011, and continuing to the present time, Nationwide contracted with

Fidelity to provide administrative services and an investment platform for the NRP. As relevant

to this case, Fidelity is responsible for communicating with NRP plan participants about their

benefits, for accepting applications for benefits, for providing to participants, from time to time,




                                                  3
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 4 of 10 PAGEID #: 4



estimates of the amount of pension benefits payable under the terms of the NRP, for verifying

that the estimates provided to participants are accurate, and for paying benefits to participants.

        15.     Fidelity carries out its communications obligations through an entity denominated

the Nationwide Retirement Center. The Nationwide Retirement Center is not a distinct legal

entity but is the name Nationwide and/or Fidelity have assigned to a business unit of Nationwide

and/or Fidelity agents and employees who provide information, assistance and other services to

NRP participants.

        16.     Bedzyk terminated her employment with Nationwide in 2009.

        17.     The NRP does not permit a lump sum or roll-over distribution for a participant

who terminates employment prior to attaining retirement age. Bedzyk, therefore, was not

entitled to take her pension benefit with her when she terminated employment.

        18.     Bedzyk first became eligible to receive an early retirement benefit on January 1,

2017. In mid-2017, Bedzyk contacted the Nationwide Retirement Center to inquire about early

retirement.

        19.     Bedzyk’s inquiry was driven by the financial needs of her family. She and her

husband have six young children. Four of these children have special needs – hearing impaired,

cerebral palsy, and two with significant heart defects. The children’s needs are significant and

Bedzyk’s monthly outlay for therapies, surgeries, medications, tutors, and schools is substantial.

        20.     On August 18, 2017, in response to Bedzyk’s inquiry, the Nationwide Retirement

Center prepared and sent to Bedzyk a “Pension Benefit Modeling Statement.”

        21.     The Modeling Statement informed Bedzyk that she would be entitled to receive,

beginning on September 1, 2017, a benefit of $5,289.63 per month, payable as a single life

annuity for life.



                                                  4
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 5 of 10 PAGEID #: 5



        22.     The Modeling Statement cautioned Bedzyk that “these benefit amounts are

estimates based on information we have received from you and your employer. The benefit

amounts shown may change once we confirm your final employment information.”

        23.     Based on her understanding that her benefit would be $5,289.63, and in light of

her family needs, Bedzyk followed the six-step process set out in the Modeling Statement to

initiate her early retirement.

        24.     On October 12, 2017, the Nationwide Retirement Center issued to Bedzyk a

“Final Statement of Pension Payment.” The Statement informed Bedzyk that “her pension

benefit is now complete” and confirmed that she was entitled to a monthly benefit of $5,289.63

per month. Bedzyk began receiving a monthly pension benefit shortly thereafter.

        25.     In mid-2018, again to meet the needs of their family, Bedzyk and her husband

purchased a new home. The new home was more expensive than their existing home, but they

used the $5,289.92 monthly benefit from NRP as part of the income calculation in determining

that they could afford the more expensive house.

        26.     On December 31, 2018, Bedzyk detected what she believed to be an error in her

bank account. In reviewing her account, she discovered that Fidelity had reduced Bedzyk’s

November and December pension payments by $1,617.40.

        27.     The reductions in Bedzyk’s monthly benefit were initiated without notice to her

and without explanation.

        28.     Subsequently Bedzyk learned that Fidelity had determined that the Nationwide

Retirement Center had miscalculated her pension benefit, and that the proper amount of her

monthly benefit was $3,672.23, rather than the $5,289.63 the Nationwide Retirement Center had

originally determined.



                                                5
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 6 of 10 PAGEID #: 6



          29.   Bedzyk also learned that Nationwide intended to recoup from Bedzyk an

“overpayment,” totaling $23,010.57, Bedzyk had purportedly received due to Nationwide’s

error.

          30.   On January 14, 2019, Bedzyk filed a claim with Alice Janecek, director of the

Nationwide Retirement Programs. Bedzyk sought relief from Nationwide’s demand for

recoupment and also requested that she be permitted to reconsider her decision to receive her

benefit.

          31.   By letter dated February 5, 2019, Ms. Janecek refused both requests.

          32.   Bedzyk timely appealed to the Committee.

          33.   By letter dated February 21, 2019, the Committee denied Bedzyk’s appeal.

                                  Count I – Equitable Estoppel

          34.   The foregoing paragraphs are incorporated by reference as if fully rewritten

herein.

          35.   Bedzyk brings this claim under 29 U.S.C. 1132(a)(3) and seeks appropriate

equitable relief.

          36.   Bedzyk contacted Nationwide, through the Nationwide Retirement Center, in

2017 to ascertain what her monthly benefit would be if she decided to begin drawing her pension

from the NRP.

          37.   Nationwide, acting through the Nationwide Retirement Center, initially estimated

– then later confirmed – that Bedzyk was entitled to a monthly benefit of $5,289.63, and it

informed her of that fact in writing.

          38.   At the time Bedzyk contacted Nationwide, Nationwide alone possessed the

knowledge necessary to calculate Bedzyk’s pension benefit. Nationwide alone understood the



                                                 6
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 7 of 10 PAGEID #: 7



formulas used in the NRP, which of the two available formulas applied to Bedzyk, the data

applicable specifically to Bedzyk, and the actuarial assumptions applicable to Bedzyk’s claim.

       39.     Thus, at the time Nationwide informed Bedzyk that her pension benefit would be

$5,289.63, Nationwide alone was aware of all of the true facts that formed the basis for the

pension calculation.

       40.     At the time Nationwide informed Bedzyk of its pension benefit determination, it

understood and intended that she would rely on that determination in deciding whether to begin

drawing her retirement benefit and in electing to do so.

       41.     Both at the time she requested information from Nationwide and again at the time

she elected to begin receiving her pension benefit, Bedzyk was unaware of the basis for

Nationwide’s calculation of her pension benefit, nor did she have any way of determining

whether Nationwide’s calculation of her benefit was correct.

       42.     Bedzyk thus relied on Nationwide’s calculation of her pension benefit when she

decided to retire, and her reliance was reasonable.

       43.     Bedzyk is entitled to equitable relief in this case because Nationwide’s calculation

of Bedzyk’s benefit was communicated to her in writing, because the NRP plan provisions are

inscrutable to the average participant and do not allow for individual calculation of benefits, and

because special circumstances exist that warrant the application of estoppel.

       44.     The special circumstances that exist in this case include, but are not limited to the

following:

               a. Nationwide informed Bedzyk that her pension election, even though based on

                   false and erroneous information, is irrevocable;




                                                 7
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 8 of 10 PAGEID #: 8



                b. Nationwide refused to waive Bedzyk’s overpayment obligation, even though

                    it had authority to do so under Rev. Proc. 2015-27, which permits a plan

                    sponsor to reimburse an overpayment on behalf of a participant if the

                    overpayment was not the fault of the participant;

                c. By failing to act under Rev. Proc. 2015-27, Nationwide favored its own

                    financial interests over those of its participant;

                d. Bedzyk and her family have made substantial and irrevocable financial

                    decisions in reasonable reliance on Nationwide’s estimate of her pension.

          45.   As a remedy, Bedzyk seeks an order from the Court holding the NRP and its

fiduciaries are equitably estopped from denying Bedzyk the monthly pension benefit she was

promised.

          46.   In the alternative, Bedzyk seeks appropriate make-whole equitable relief

including plan reformation, disgorgement, and the equitable remedy of surcharge.


                               Count II – Breach of Fiduciary Duty

          47.   The foregoing paragraphs are incorporated by reference as if fully rewritten

herein.

          48.   Bedzyk brings this claim under 29 U.S.C. 1132(a)(3) and seeks appropriate

equitable relief.

          49.   Nationwide, the Committee, and Fidelity are all fiduciaries of the NRP with

respect to the matters at issue in this case.

          50.   Although the Committee is identified as the plan administrator and named

fiduciary of the NRP, Nationwide performs most of the fiduciary functions nominally assigned

by the NRP to the Committee. Nationwide, therefore, is a fiduciary in its own right and also acts

                                                   8
  Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 9 of 10 PAGEID #: 9



as an agent on behalf of the Committee in the performance of many of the Committee’s fiduciary

obligations.

       51.     Either Nationwide, or the Committee, or both, have delegated to Fidelity the

responsibility for providing pension information to participants and for otherwise satisfying the

NRP administrator’s fiduciary obligations to calculate benefits correctly and to communicate

with plan participants about their benefits.

       52.     With respect to the calculation and communication matters at issue in this case,

Fidelity acts as a fiduciary in its own right and as agent of Nationwide, the Committee, or both,

with respect to those communication and calculation obligations.

       53.     The Committee has never formally delegated any of its fiduciary responsibilities

to Nationwide or to Fidelity. The Committee, thus, remains liable for any breach of duty in its

own right, as well as for breaches of duty by its agents, Nationwide and Fidelity.

       54.     Nationwide, the Committee and Fidelity, individually and together, provided

incorrect information to Bedzyk about the amount of her monthly pension benefit, which Bedzyk

then relied upon to make critical and irrevocable financial decisions.

       55.     In communicating with Bedzyk about her pension benefit, Nationwide, the

Committee and Fidelity, were performing fiduciary functions, and in providing misinformation

to Bedzyk, they breached fiduciary duties that they owed to her.

       56.     As a result of the breaches of fiduciary duty by Nationwide, the Committee and

Fidelity, Bedzyk suffered damage.

       57.     As a remedy for these breaches of duty, Bedzyk seeks appropriate make-whole

equitable relief including plan reformation, disgorgement, and the equitable remedy of surcharge.




                                                 9
Case: 2:19-cv-02436-JLG-CMV Doc #: 1 Filed: 06/11/19 Page: 10 of 10 PAGEID #: 10



     WHEREFORE, the Plaintiff, Kimberly Bedzyk, demands judgment in her favor and

     against the Defendants, as follows:

       A.   A determination that Defendants are equitably estopped from paying Bedzyk a

            pension benefit in any amount less than $5,289.63 per month;

       B.   A determination that Defendants Nationwide, the Committee, and Fidelity

            breached their fiduciary duties and are liable to Bedzyk for the consequences of

            their breach;

       C.   Disgorgement of pension amount improperly withheld since November 2018;

       D.   Waiver of any claim for reimbursement of overpayment;

       E.   Such necessary and appropriate equitable relief as the Court finds necessary to

            effectuate its judgment and to make Bedzyk whole;

       F.   Prejudgment and post-judgment interest;

       G.   Attorney’s fees and the costs of this action; and

       H.   Such other and further relief as the Court determines to be equitable and just.


                                                  Respectfully submitted,

                                                        /s/ Tony C. Merry
                                                  Tony C. Merry(0042471)
                                                  Trial Attorney
                                                  Law Offices of Tony C. Merry, LLC
                                                  7100 N. High Street, Suite 302
                                                  Worthington, Ohio 43085
                                                  (614) 372-7114
                                                  (614) 505-6109 [fax]
                                                  tmerry@tmerrylaw.com
                                                  Attorney for Plaintiff




                                             10
